Citation Nr: 1739186	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased evaluation for major depressive disorder and anxiety disorder, currently evaluated as 70 percent disabling.

2. Entitlement to a compensable evaluation for defective hearing.

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board notes that jurisdiction now rests with the VA RO in Providence, Rhode Island.  The Board remanded this matter in July 2015.

The Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing is of record.

The issues of entitlement to a compensable evaluation for defective hearing and entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder and anxiety disorder has not resulted in total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for major depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in February 2006.

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, supplemental VA examiner examinations and opinions and additional medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in May 2006, June 2011, August 2013, and September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), CAVC noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriate ness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The General Rating Formula for Mental Disorders, including Diagnostic Codes 9434 and 9413, which contemplate major depressive disorder and anxiety disorder, provides the ratings for psychiatric disabilities.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the next higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board finds that throughout the entire pendency of the appeal, the Veteran's service-connected psychiatric disorder has warranted a 70 percent rating.

For the period from February 17, 2006, when service connection became effective, the evidence indicated that the Veteran suffered from a moderate psychiatric disorder, manifested by occupational and social impairment, with deficiencies in most areas.  In a March 2006 VA treatment note, the Veteran reported a history of decreased mood, loss of motivation, social withdrawal, sleep disturbance and decreased frustration tolerance following radical prostatectomy and other psychosocial stressors including his son's move to Atlanta, the loss of his job and elderly and ill in-laws that moved into his home with their two adult disabled children.  The Veteran also reported nightmares and occasional night sweats and intrusive thoughts since his prostate surgery and unemployment.  The Veteran was noted to be diagnosed with symptoms of major depression, single episode and ruled out posttraumatic stress disorder.  

In May 2006, the Veteran was afforded a VA examination for his claim.  The Veteran reported that he was not dealing well with the residuals of the prostate surgery and was very upset by the loss of his job.  He stated that he was not sleeping well and had nightmares and was more withdrawn, with difficulty getting motivated to do things.  He also reported being nervous and said that he was not functioning the way he knew he should be and hated how he felt.  The Veteran said that after losing his job in 2005, he "kind of gave up on everything."  He said that he and his wife had a strong relationship, and that he had a positive relationship with his son, but due to his in-laws in the home, he found himself withdrawing from the family.  The Veteran reported anhedonia, irritability and sleep difficulty.  He denied feelings of hopelessness or suicidal ideation.  He said that he felt overwhelmed when there was a lot to do or a lot of projects around the house, but he did not indicate experiencing any panic attacks.  

Upon examination, he presented as casually and neatly dressed and groomed, made eye contact and was generally appropriate and cooperative but presented as significantly tense and with a depressed affect.  Rate, volume, and articulation of his speech were normal, thought processes logical, and the content was appropriate to the examination.  There was no evidence of any delusional processes or any suicidal or homicidal ideation, and he denied ever experiencing any audio or visual hallucinations.  The Veteran stated that over the past year he was more forgetful and missed appointments and was having trouble staying organized.  He was oriented to the current day of the week, month, and year, but was not oriented to the date.  He indicated some minor difficulties with remote memory, but his immediate memory was intact.  The examiner found that the Veteran had significantly reduced his social functioning, had lost interest in previously enjoyed activities, had tried to pursue vocational rehabilitation, but the Veteran felt he was unable to return to work.  The examiner diagnosed the Veteran with major depressive disorder, single episode, moderate and anxiety disorder, not otherwise specified.  A GAF score of 50 was assigned.        

VA treatment records demonstrate a September 2008 GAF score of 56, January 2010 GAF score of 55, and an April 2011 GAF score of 62.  In April 2011, a VA treatment record noted that the Veteran denied any suicidal thoughts.  

In June 2011, the Veteran submitted a statement regarding his depression and anxiety.  He stated that due to his inability to find a job he experienced more sleep disturbances, stress and paranoia.  He said that he had lost his dignity, self-confidence, independence and felt unable to continue.  He reported that he suffered from anhedonia and was angry all the time and felt powerless to make any changes.  When he tried to look for a job he became so depressed and anxious that he could not function and would stop searching to avoid "falling part."  

In June 2011, the Veteran was afforded another VA examination regarding his claim.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he and his wife continued to take care of his two sisters-in-law who were adults with Downs Syndrome and the Veteran said that this added stress in addition to regular anxiety and depression.  He reported that his incontinence affected his mood shown by worsening depression.  He said that he was drinking more but that he and his therapist were "watching this," as he said that he felt his drinking increased a little because of his depressed mood.  The Veteran's 17 year old nephew was killed in a motor vehicle accident in August 2006 which also exacerbated his depression for a while.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran denied any suicidal or homicidal ideation, intent or plan and denied any past suicidal or homicidal ideation.  There was no evidence of any psychotic symptoms or delusional thinking.  The Veteran presented as mildly to moderately anxious.  The examiner noted that the Veteran's symptoms appeared to be at the same level as his previous May 2006 VA examination.  The Veteran continued to meet the diagnostic criteria for anxiety disorder, not otherwise specified, and major depressive disorder.  He continued to have the same level of impairment to work, social, and family domains of functioning.  A GAF score of 55 was assigned.  

In August 2013, the Veteran was afforded another VA examination for his claim.  The Veteran reported irritability, low energy, difficulty concentrating, sleep disturbances, low mood, lack of interest, and suicidal ideation.  The Veteran noted that he would never carry out any actions to hurt himself and was able to contact for safety.  The examiner noted that the Veteran was socially isolated and had difficulty engaging in activities outside of the home, as well as completing some activities at home.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner opined that the Veteran's symptoms were severe and caused significant interference in multiple domains of his life.  His last attempt at employment in 2010 demonstrated his difficulty maintaining employment due to his anxiety and depression.  A GAF score of 50 was assigned, which the examiner noted was indicative of a severe level of symptoms due to interference of symptoms in his social and occupational functioning.  

At a May 2015 hearing related to his claim for service connection for a psychiatric disorder, the Veteran reported having a lot of recurring thoughts, nightmares and was extremely anxious and depressed at times.  

VA treatment records reflect that in July 2014, the Veteran did not report any suicidal ideation.  His mood was less depressed, and his memory and judgment were intact.  The Veteran was fully oriented to time, place and person.  In December 2014, VA treatment records showed that the Veteran continued to feel depressed, anxious and irritable, and that he was not open to taking medication at that time.  He agreed to attend 10 individual psychotherapy sessions.  In April 2015, VA treatment records reflect that the Veteran reported anhedonia, loss of interest/pleasure in things he used to enjoy.  He stated that he was "frozen" at times and had nightmares.  He said that since he stopped working in 2010, he experienced increased psychiatric symptoms.  Upon examination, the Veteran's affect was consistent with content and he was alert and oriented.  Speech was normal in rate, volume and tone, thought processes were linear and goal-directed, and attention, concentration and memory were all grossly intact.  Insight and judgment were reasonable and there was no evidence of psychosis.  There was no reported suicidal or homicidal ideation.     

In September 2015, the Veteran was afforded a VA examination for his claim.  The examiner opined that the Veteran did not meet the full criteria for DSM-V diagnosis of major depressive disorder.  The examiner reasoned that it appeared that the Veteran's frequency and severity of his depressive symptoms had decreased and his depression had improved.  The Veteran described his mood as "bad" only about 20 percent of the time lasting for about 10 percent of the day.  He said that some of the "bad" feeling was due to depression and some due to anxiety and he endorsed only three depressive symptoms: sleep problems, fatigue and recurrent thoughts of death.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was noted as being married to his wife for 43 years.  The examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment and flattened affect.  The Veteran was casually dressed and groomed with a normal energy level and no significant psychomotor agitation or retardation.  He was alert and oriented with normal attention and concentration.  Memory was grossly intact although not formally assessed.  Speech was of normal rate, rhythm, tone and volume.  Language was spontaneous and relevant.  He had normal judgment and very good insight.  Thought processes were logical, linear and goal-directed.  There was no evidence of hallucinations or delusions and mood was mostly clam and happy.  Affect was congruent with content of speech.  The Veteran denied suicidal and homicidal ideation, though he did report having a plan in case he got "too desperate," but refused to discuss the issues further.  The examiner diagnosed the Veteran with major depressive disorder, mild, recurrent, in partial remission and said that the Veteran's symptoms were moderate and did cause some interference in his life.  In addition, the examiner opined that the Veteran did not meet full criteria for DSM-V diagnosis of generalized anxiety disorder.  The examiner found that the Veteran's frequency and severity of his anxiety symptoms had decreased and his anxiety had improved.  The Veteran described his mood as "bad" only about 20 percent of the time for about 10 percent of the day and some of this was depression and some of it was anxiety.  The Veteran endorsed feelings of restlessness, being easily fatigued, although able to carry on a normal daily routine, and sleep disturbance.

VA treatment records reflect that in January 2016, the Veteran reported that his mood was good, relaxed and pleasant.  He was more optimistic and enjoyed time with his wife.  There was no evidence of suicidal or homicidal ideation, his attention, memory and concentration were within normal limits, and his speech and thought process was clear, coherent and reality-based.  In November 2016, VA treatment records show that the Veteran complained of increasing anhedonia, decreased energy, feelings of inadequacy, and irritability.  The Veteran denied suicidal ideation and overt hallucinations.  The Veteran's symptoms were noted as decreased energy, fatigue, anhedonia, decreased interest in previously pleasurable activities, disturbed sleep, decreased appetite, with mild unintentional weight loss, hopelessness, racing worries, and irritability.  The VA physician opined that his symptoms and the extent to which they cause impairment were suggestive of a recurrent major depressive disorder without psychosis, and generalized anxiety disorder.  

VA treatment records reflect that in March 2017, the Veteran reported that with medication change he was feeling less irritable, anxious and depressed.  However, he still felt apathetic or indifferent.  His speech and thought process was clear, coherent and reality-based.  His attention, memory and concentration were within normal limits and his mood was pleasant.  There was no evidence of suicidal or homicidal ideation.  In June 2017, VA treatment records reflect that the Veteran felt less anxious, was sleeping better, and his irritability had reduced.  The Veteran's mood was pleasant and there was no evidence of suicidal or homicidal ideation.  His speech and thought process was clear, coherent and reality-based, and his attention, memory and concentration was within normal limits.  

Upon review of the evidence of record, both lay and medical, the Board finds that the Veteran's major depressive disorder and anxiety disorder most nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  The VA treatment records and VA psychiatric examinations discussed above reveal that the Veteran's major depressive disorder and anxiety disorder has been manifested by near-continuous depression, irritability, withdrawal, and loss of interest in some activities.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9434 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as school, family relations, judgment, thinking, and mood.  Moreover, the Veteran's GAF scores throughout the appeal period range from 50 to 62, indicative of moderate symptoms or moderate impairment in social, occupational or school functioning.  The Board notes that his symptoms have shown overall improvement.  

The Board further finds that, for the entire rating period on appeal, the Veteran's major depressive disorder and anxiety disorder does not more nearly approximate the criteria for a maximum 100 percent schedular rating for any period on appeal.  The Board finds that the Veteran's major depressive disorder and anxiety disorder symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows the Veteran has been married over 40 years, and enjoys activities such as playing cards and traveling to visit his son with his wife.   

In reaching this conclusion regarding the degree of occupational and social impairment, the Board considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall major depressive disorder and anxiety disorder picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does experience disturbance of motivation and mood (depression) and impaired impulse control (with periods of irritability), but these symptoms are specifically contemplated in the 70 percent rating criteria.  The same is true with the Veteran's thoughts of death, which is a symptom contemplated under the 70 percent major depressive disorder and anxiety disorder disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as school, family relations, judgment, and mood.  

For these reasons, the Board finds that the evidence of record do not demonstrate total social and occupational impairment and do not more nearly approximate the symptoms contemplated under the 100 percent rating criteria.  In summary, the Board finds that a 100 percent rating for major depressive disorder and anxiety disorder is not warranted for the entire initial rating period on appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased evaluation for major depressive disorder and anxiety disorder, currently evaluated as 70 percent disabling is denied.


REMAND

The Veteran seeks entitlement to an initial compensable rating for defective hearing.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a May 2016 VA treatment note, the Veteran was seen for worsening hearing loss and tinnitus on the right side.  In a November 2016 VA treatment note, the physician noted that the Veteran's last audiogram in March 2016 indicated a  mild to profound hearing loss, worse in the right ear.  Upon examination, the Veteran's right ear indicated a mild sloping to profound high frequency sensorineural hearing loss 2000 Hz and above, and the left ear indicated a severe to profound high frequency hearing loss 3000 Hz and above.  The physician noted that the Veteran's hearing was not socially adequate.  

The Board notes that the most recent VA examination for the Veteran's defective hearing was conducted in September 2015, two years ago.  Given that the most recent VA examination is two years old and there are updated treatment records of evidence which show increasing severity of the Veteran's disability, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his defective hearing.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, the Veteran's TDIU claim is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected defective hearing.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should identify and completely describe all current symptomatology.  Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


